Citation Nr: 1101236	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-22 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on October 26, 2010, in Louisville, Kentucky, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.

The Board also notes that the Veteran submitted a statement in 
March 2010 in which he disagreed with the denial of reimbursement 
for medivac helicopter expenses.  However, the claims file does 
not contain a decision denying such benefits.  As such, it is 
unclear as to whether the issue is currently on appeal.  
Accordingly, the issue of entitlement to reimbursement for 
medivac helicopter expenses is referred to the RO for appropriate 
action.

The issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have hypertension 
that manifested in service or within one year thereafter or that 
is causally or etiologically related to his military service.


CONCLUSION OF LAW

Hypertension was not incurred in active service and may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In this case, the RO did provide the appellant with notice in 
February 2008 prior to the initial decision on the claim in June 
2008, as well as in May 2009.  Therefore, the timing requirement 
of the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the February 2008 and May 2009 letters stated that 
the evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused injury 
or disease; that he has a current physical or mental disability; 
and, that there is a relationship between his current disability 
and an injury, disease, or event in military service.  
Additionally, the June 2009 statement of the case (SOC) and the 
April 2010 supplemental statement of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, in 
so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the February 2008 and May 2009 letters indicated 
that reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would request 
any pertinent records held by Federal agencies, such as military 
records and VA medical records.  The Veteran was also informed 
that a medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such evidence 
was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2008 and May 2009 letters notified the Veteran that he 
must provide enough information about his records so that they 
could be requested from the agency or person that has them. The 
February 2008 letter also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the February 2008 and May 
2009 letters informed him that it was his responsibility to 
ensure that VA received all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability rating 
and effective date.  In this regard, the Board notes that the 
February 2008 letter informed him that a disability rating was 
assigned when a disability was determined to be service-connected 
and that such a rating could be changed if there were changes in 
his condition.  The letter also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  He was also provided the opportunity 
to testify at a hearing before the Board, and the record was held 
open for 30 days following that hearing in order to allow him 
time to submit medical opinions.  However, to date, the Veteran 
has not submitted any additional evidence.

The Board does acknowledge that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for hypertension.  Under the law, an examination or 
medical opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or persistent 
or recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service; and, 
(3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 C.F.R. 
§ 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claim 
for service connection for hypertension because such an 
examination would not provide any more pertinent information than 
is already associated with the claims file.  As will be explained 
below, the Veteran has not been shown to have had a disease, 
event, or injury pertaining to hypertension during his active 
military service.  His service treatment records are entirely 
negative, and in the decision below, the Board finds that his 
reported history to be not credible.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to which 
a current disorder could be related, the Board finds that a VA 
examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid in 
substantiating a claim when the record does not already contain 
evidence of an inservice event, injury, or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and a SSOC, which informed them of the laws and regulations 
relevant to the Veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.
Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as cardiovascular-
renal disease, may be also be established on a presumptive basis 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hypertension.  
His service treatment records are negative for any complaints, 
treatment, or diagnosis of such a disorder.  In fact, the Veteran 
denied having been treated for high blood pressure in October 
1970, and his December 1971 separation examination found his 
heart and vascular system to be normal.  His blood pressure was 
124/84.  (The term "hypertension" refers to persistently high 
arterial blood pressure. Medical authorities have suggested 
various thresholds ranging from 140 mm. Hg systolic and from 90 
mm. Hg diastolic. See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).  Similarly, for VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 
(2010)).

Moreover, the Veteran did not seek treatment immediately 
following his separation from service or for many years 
thereafter.  Indeed, the Veteran testified at his October 2010 
hearing that he was first diagnosed with hypertension a couple of 
years after his separation from service.  There is no medical 
evidence of the disorder within one year of his separation.  
Therefore, the Board finds that hypertension did not manifest in 
service or within one year thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of 
hypertension, the Board notes that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The Board must consider all the evidence, 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts in 
considering a claim for service connection. Id.; cf. Dambach v. 
Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, the 
Board may consider the absence of evidence when engaging in a 
fact finding role. See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).

The Board does acknowledge the Veteran's statements that he had 
high blood pressure readings in service, which he believes are 
evidence that his hypertension began during his military service.  
In this regard, he testified in October 2010 that he had high 
blood pressure during basic training and that he went to sick 
call.  He also indicated that he had high blood pressure when he 
served overseas.  

The Board notes that the Veteran is competent to report his 
experience and symptoms in service, such as being told that he 
had a high blood pressure reading, although he is not competent 
to provide a diagnosis or an etiological opinion.  While lay 
persons are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent testimony as 
to visible symptoms and manifestations of a disorder. Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to 
factual matters of which he or had had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno v. 
Brown, 6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, although he is not competent to diagnose himself 
with hypertension, the Board finds that the Veteran is competent 
to state that he had he was told that he had blood pressure 
readings in service.  However, this history is not supported by 
any credible evidence and is of limited probative value.  His 
allegations are inconsistent with the contemporaneous record.  
Specifically, there is no documentation showing that he had any 
high blood pressure readings in service.  As previously noted, 
his service treatment records are entirely negative for any 
complaints, treatment, or diagnosis of hypertension, despite 
seeking treatment for other disorders during service.  In fact, 
as previously discussed, the Veteran denied having a medical 
history of high blood pressure in October 1970, which would have 
been after his reported high blood pressure in basic training.  
His December 1971 separation examination also found his heart and 
vascular system to be normal, and his blood pressure was 126/84.  
Thus, the October 1970 medical record and the December 1971 
separation examination report actually provide affirmative 
evidence showing that the Veteran did not have hypertension in 
service.

Thus, the Veteran's claims that he had high blood pressure in 
service are not supported by the contemporaneous evidence of 
record.  The Board finds the contemporaneous evidence to be more 
probative and credible than the Veteran's current assertions.  
Contemporaneous evidence has greater probative value than history 
as reported by the Veteran. See Curry v. Brown, 7 Vet. App. 59, 
68 (1994). 

In addition, the Veteran indicated in his January 2008 VA Form 
21-526, Veteran's application for Compensation and/or Pension, 
that his hypertension began in August 2006 and that he sought 
treatment in November 2007, even though he did report having 
tinnitus in 1971.  Such a report contradicts another statement 
dated in January 2008 as well as hearing testimony during which 
he stated that the disorder began in service.  As such, the 
Veteran's own statements are inconsistent.  Therefore, the Board 
finds that the Veteran's reported history regarding the onset of 
his disorder to be not credible.

In addition to the lack of evidence showing that hypertension 
manifested during active duty service or within close proximity 
thereto, the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  As noted above, the 
record shows that there were no complaints, treatment, or 
diagnosis of such a disorder in service, and the Veteran's 
reported history regarding the onset of the disorder has been 
found not credible.  As such, there is no injury, disease, or 
event to which a current disorder could be related. See 38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease).  Therefore, the Board finds that 
hypertension did not manifest during service or for many years 
thereafter and has not been shown to be causally or etiologically 
to an event, disease, or injury in service.

Based on the foregoing, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for service 
connection for hypertension.  Because the preponderance of the 
evidence is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes that 
service connection for hypertension is not warranted.


ORDER

Service connection for hypertension is denied.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion and 
to provide the Veteran with proper notice.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim and requires VA to assist a claimant in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded a VA examination in 
February 2010 in connection with his claim for service connection 
for bilateral hearing loss.  The examiner opined that the 
Veteran's hearing loss was not due to loud noise exposure during 
his military service.  In so doing, he noted that the Veteran's 
pre-induction and separation examinations found his hearing to be 
within normal limits bilaterally.  However, the Board notes that 
absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The Veteran has contended that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  The Veteran is 
considered competent to relate a history of noise exposure during 
service. See 38 C.F.R. § 3.159(a)(2).  Moreover, his service 
records list his military occupational specialty as a heavy 
vehicle driver, and the RO conceded that he was exposed to 
acoustic trauma in its May 2010 rating decision that granted 
service connection for tinnitus.  In addition, the February 2010 
VA examination found him to have bilateral hearing loss by VA 
standards. See 38 C.F.R. § 3.385.  

Here, it would have been helpful had the February 2010 VA 
examiner brought his expertise to bare in this manner regarding 
medically known or theoretical causes of sensorineural hearing 
loss or described how hearing loss which results from noise 
exposure or acoustic trauma generally presents or develops in 
most cases, as distinguished from how hearing loss develops from 
other causes, in determining the likelihood that current hearing 
loss was caused by noise exposure or acoustic trauma in service 
as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary to determine the nature and etiology of the 
Veteran's bilateral ear hearing loss.

Moreover, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  In the present appeal, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date in connection with his 
claim for service connection for bilateral hearing loss.  Indeed, 
the February 2008 letter that did provide such notice was sent in 
connection with his claims for service connection for 
hypertension and tinnitus.  As the case is already being remanded 
for further development, the RO should take the opportunity to 
provide the Veteran with an explanation as to the type of 
evidence that is needed to establish a disability rating and an 
effective date.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary. Accordingly, the case is REMANDED to for the following 
action:

1.  The RO should send the Veteran a notice 
letter in connection with his claim for 
service connection for bilateral hearing 
loss.  The letter should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should refer the Veteran's 
claims folder to the February 2010 VA 
examiner or, if he is unavailable, to 
another suitably qualified VA examiner for 
a clarifying opinion as to the nature and 
etiology of any bilateral hearing loss that 
may be present.  The examiner is requested 
to review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, post-
service medical records, and statements.

It should be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he did serve as a heavy vehicle 
driver, and he is competent to attest to 
factual matters of which he had first-hand 
knowledge.

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral hearing loss is causally 
or etiologically related to his military 
service, including noise exposure.  In so 
doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and describe how hearing loss 
which results from noise exposure generally 
presents or develops in most cases, as 
distinguished from how hearing loss 
develops from other causes, in determining 
the likelihood that current hearing loss 
was caused by noise exposure in service as 
opposed to some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs.

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


